Citation Nr: 1426824	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals, left knee injury (left knee disability).

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals, left knee injury (left knee disability).

4.  Entitlement to an evaluation in excess of 10 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, Appellant's Son


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 2008 rating decision denied an evaluation in excess of 10 percent for a left knee disability and found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a left shoulder disability.  A June 2010 rating decision denied entitlement to service connection for a right knee disability.  A June 2011 rating decision continued the denial of service connection for a right knee disability and granted service connection for depression with an initial evaluation of 10 percent effective August 5, 2010.  

The Veteran appeared at a personal hearing in March 2014.  A transcript of the hearing is contained in the record.  The Board notes that the transcript is not complete.  The transcript appears to end as the Veteran discusses the issue of whether there is new and material evidence sufficient to reopen a claim for service connection for a left shoulder disability.  

As discussed below, the Board has found that there is new and material evidence sufficient to reopen the claim for service connection for a shoulder disability.  However, the issue of service connection for a left shoulder disability is being remanded for further development.  

As the issue is being remanded, the Veteran will have the opportunity appear at another hearing on that issue. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The issues of entitlement to service connection for a right knee disability, entitlement to an evaluation in excess of 10 percent for a left knee disability, and the reopened claim of entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied a claim for service connection for a left shoulder disability; the Veteran did not file a timely appeal and the decision became final.

2.  The evidence associated with the claims file subsequent to the February 2004 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating a claim for service connection for a left shoulder disability.

3.  For the period on appeal, the Veteran's service-connected left knee disability was manifested by degenerative joint disease, including limitation of flexion and complaints of symptoms such as swelling and painful motion.

4.  The Veteran's service-connected depression is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for a left shoulder disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a separate evaluation for degenerative arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2013). 

4.  The criteria for a 30 percent evaluation for service-connected depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen the Claim for Entitlement to Service Connection for a Left Shoulder Disability

In November 1996, the Veteran filed an initial claim for service connection for a left shoulder disability, alleging that he hurt his shoulder in Korea and that it had given him problems ever since.  

In a January 1997 rating decision, the VA RO denied the Veteran's claim for service connection, finding that while there was treatment for left shoulder pain in service, the Veteran had not demonstrated a plausible relationship between his treatment in service and his current condition.  In March 1997, the Veteran filed a request to reconsider the January 1997 rating decision.  In a June 1997 rating decision, the VA RO continued the denial of the Veteran's claim for service connection.  The Veteran did not file a timely notice of disagreement; consequently, the June 1997 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.  

In May 1999, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a left shoulder disability.  In a July 2000 rating decision, the VA RO found that new and material evidence sufficient to reopen the Veteran's claim for service connection had not been submitted.  The Veteran did not file a timely notice of disagreement; consequently, the July 2000 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.  

In July 2001, the Veteran filed another claim to reopen his previously denied claim of entitlement to service connection for a left shoulder disability.  In a July 2002 rating decision, the VA RO found that new and material evidence sufficient to reopen the Veteran's claim for service connection had not been submitted.  The Veteran filed a notice of disagreement in July 2003.  However, the VA RO informed the Veteran that it was not timely; consequently, the July 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.

The VA RO interpreted the Veteran's untimely July 2003 notice of disagreement as a claim to reopen the previously denied claim of entitlement to service connection for a left shoulder disability.  In a February 2004 rating decision, the VA RO reopened the Veteran's claim based on a private opinion that the Veteran's left shoulder disability was at least as likely as not related to his in-service shoulder injury.  The Veteran was afforded a VA examination and diagnosed with impingement symptoms.  The VA examiner noted that the Veteran's records failed to show an injury or treatment for a shoulder disability in service.  Accordingly, the VA RO denied the Veteran's reopened claim for service connection for a left shoulder disability.  The Veteran did not file a timely notice of disagreement; consequently, the February 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final February 2004 rating decision denying service connection for a left shoulder disability included service treatment records, post-service VA treatment records, private treatment records, and a December 2003 VA examination.  

The evidence added since the previous February 2004 denial includes additional post-service VA treatment records that show that the Veteran's left shoulder may have been injured as a result of a fall secondary to his service-connected left knee disability.  Accordingly, the evidence constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in February 2004, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have been satisfied, and the claim for service connection for a left shoulder disability is reopened.

Increased Evaluation Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Knee Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's service-connected left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5257.  Diagnostic Code 5257 provides for an evaluation based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Slight symptoms are to be evaluated as 10 percent disabling; moderate symptoms as 20 percent disabling; and severe symptoms as 30 percent disabling, the schedular maximum.   

The Board finds that the Veteran's left knee disability also warrants an evaluation under Diagnostic Code 5003 for degenerative arthritis.  

Degenerative arthritis, or degenerative joint disease, is evaluated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Throughout the rating period on appeal, the evidence shows that the Veteran's service-connected left knee disability was manifested by degenerative joint disease or arthritis with limitation of motion, painful motion and swelling, as well as instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257.  Accordingly, the Board finds that a separate evaluation is warranted.    

As discussed in the remand, there is evidence that the Veteran's left knee disability has gotten worse since the Veteran's March 2011 VA examination.  

Accordingly, the Board does not have sufficient information to provide an evaluation for the Veteran's left knee arthritis at this time, and the RO/AMC should provide an evaluation after an additional VA examination.  

Depression

The Veteran has been diagnosed with depression.  Depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  This diagnostic code uses the general rating formula for mental disorders.  In a June 2011 rating decision the VA RO granted service connection for depression with an initial evaluation of 10 percent.  

A 10 percent evaluation for depression is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent evaluation for depression is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although general functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent evaluation for depression is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation for depression is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The maximum schedular rating of 100 percent for depression is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has received mental health treatment at the VA Medical Center for the entirety of the period on appeal.  During this time period, the Veteran was seen for mental health consultations, progress updates and medication management.  The Veteran reported symptoms including moodiness, anger, depression, decreased energy and appetite, fleeting suicidal thoughts without intent or plan, irritability, frustration, trouble sleeping, impulsive behavior and anhedonia.  While the Veteran did have periods of both improved and worsened symptomatology, overall the Veteran's symptoms were consistent throughout the period on appeal.  The Veteran was assigned GAF scores ranging from 55 to 60.    

In April 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history and complaints.  The Veteran's complaints included anger, isolation and anhedonia.

Upon mental status examination, the examiner noted that the Veteran was casually dressed, calm and cooperative, and made fair eye contact.  The examiner noted that the Veteran's thoughts were logical and goal-directed.  The Veteran did not report suicidal or homicidal ideation.  The Veteran was oriented to person, place, and time, and his memory was within normal limits.  The Veteran did not display obsessive or ritualistic behavior and did not report panic attacks.  The Veteran's mood was described as "easily angry."  The Veteran reported sleeping "okay" on his CPAP.  The examiner confirmed the diagnosis of depressive disorder NOS and assigned a GAF of 60.

In June 2013, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history and complaints.  The Veteran's complaints included anger, irritability, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss and impairment of short and long-term memory, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.

The examiner diagnosed adjustment disorder, chronic with depressed mood, and assigned a GAF of 66.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

The examiner also noted that the "Veteran's responses to mental health problems and symptoms was found to be highly suspect."  Accordingly, the Veteran was given the Structured Inventory of Malingered Symptomatology (SIMS).  The result of the SIMS was that "all SIMS scales were significantly elevated above their cutoff scores and that the total/summary of general malingering score (the most sensitive score for estimating feigning symptoms) was above its cutoff and highly significant.  

The examiner concluded that "there are strong suspicions that this Veteran feigned symptoms of both cognitive psychiatric disorders."  The examiner also noted that the "Beck Anxiety Inventory psychometric test results are felt to be strongly in question as invalid and unreliable."    

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms warrant an evaluation of 30 percent for the entirety of the period on appeal.  In VA treatment notes, the Veteran consistently reported depressed mood, despite continuous medication, moodiness, irritability and fleeting suicidal ideation without intent or plan.  He also reported anxiety and panic attacks, impulsive behavior and problems with sleep on occasion.  However, it appears that any sleep problem is related to another disability, as the Veteran reported his sleep improved with consistent use of his CPAP machine.  Except for the June 2013 VA examination, the Veteran was consistently assigned GAF scores of 55-60, which are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

While the Veteran does not exhibit all of the symptoms associated with the 30 percent evaluation, the Board finds that his overall condition is commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran consistently reported that he did not have problems with work, his symptoms seem to have a significant impact on his social life, as he consistently reported having no social acquaintances outside of his family, and he reported having significant relationship problems with his family members.  He also consistently reported thoughts that he might be better off if he was not here.  He consistently reported no suicidal intent or plan, and he consistently reported that his family was the only thing keeping him from carrying out any thoughts that he may have had.  Affording the Veteran all reasonable doubt in his favor, the Board finds that an initial evaluation of 30 percent is warranted.

In this regard, it is essential for the Veteran to understand that indications of the embellishment of this problem have been considered (as clearly indicated above), but the Veteran has been given the benefit of the doubt, at this time, in light of the Veteran's service.  However, it is important of the Veteran to also understand that further indications of this issue could impact all disability evaluations, not simply the one before the Board at this time, as the Veteran's trustworthiness is a key factor in the evaluation of any claim. 

The Board finds that there is no reasonable basis for concluding that the Veteran has symptoms associated with a higher evaluation of 50 percent.  As noted above, an evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity.  While the Veteran reported in his June 2013 VA examination symptoms such as panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-term and long-term memory, impaired abstract thinking, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, the VA examiner specifically noted that the Veteran's reports were not credible, thus providing evidence against this claim.  In fact, the Veteran has consistently reported that he has not had any problems with work, and he has been consistently noted to be well-groomed and pleasant, and to have clear and normal speech.  While he has been married twice, his second marriage has lasted approximately 40 years.  Thus, the Board finds that a higher evaluation of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).     

The Board has also considered whether an extraschedular evaluation is warranted for depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depression are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on symptoms of occupational and social impairment.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's depression is manifested by symptoms such as depressed mood, anxiety, and irritability.  As noted, these symptoms are part of the schedular rating criteria.       

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has found that there is new and material evidence to reopen the Veteran's service connection claim for a left shoulder disability, and that a separate evaluation for left knee arthritis is warranted.  Any error relating to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with respect to these issues is rendered moot by this completely favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a March 2008 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the Veteran's statements, and buddy statements.

The Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for depression.  VA provided the Veteran with VA examinations in April 2011 and June 2013.  The Veteran was interviewed, and complete mental status examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for depression.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disability is reopened.

A separate evaluation for the Veteran's left knee degenerative joint disease is warranted.

An initial evaluation of 30 percent for depression is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for entitlement to service connection for a left shoulder disability and a right knee disability, to include as secondary to a left knee disability, and entitlement to an evaluation in excess of 10 percent for left knee instability are decided.

As discussed above, the Veteran reported in a February 2009 VA treatment record that his left shoulder was injured when his left knee gave out and he fell.  The Veteran has received treatment several times for left shoulder pain since the incident.  The Veteran has not been afforded a VA examination for his left shoulder since December 2003.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine if he has a current left shoulder disability that is a result of his left knee disability, or is otherwise associated with his active duty service.    

The Board also notes, as discussed above, that the hearing transcript of record does not include the Veteran's testimony regarding his left shoulder disability.  Thus, on remand, the Veteran should be offered the opportunity to appear at another hearing for this issue.

The Board sincerely apologizes for any further delay.

In the Board hearing, the Veteran testified that his left knee gave out and he fell, thereby injuring his right knee.  A review of the VA treatment records shows that in May 2012 the Veteran sought treatment for his right knee after his left knee gave out.  The Veteran continued to routinely seek treatment for his right knee and has since received injections in his right knee.  Accordingly, the Board finds that a VA examination is warranted to determine if the Veteran has a current right knee disability that is the result of his service-connected left-knee disability.

Similarly, with regard to the Veteran's claim for an increased evaluation for his left knee, the Board finds that the Veteran should be afforded a new VA examination.  There is evidence that the Veteran's condition has worsened since the March 2011 VA examination.  The Veteran has testified that his condition has worsened, and the treatment notes of record have shown that the Veteran has fallen more than once due to his left knee giving out and he has needed several injections to help alleviate the pain in his left knee.  Thus, a new VA examination is necessary in order to accurately evaluate the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he wishes to appear at another hearing regarding the issue of entitlement to service connection for a left shoulder disability (where the transcript machine appears to end). 

2.  Schedule the Veteran for a VA examination for his left shoulder.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current left shoulder disability either began during or was otherwise caused by his military service. 

Specifically, the examiner should opine as to whether any left shoulder disability is at least as likely as not caused by his service-connected left knee disability, to include whether any left shoulder disability is at least as likely as not caused by a fall that was caused by his left knee disability.   

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Schedule the Veteran for a VA examination for his bilateral knees.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current right knee disability either began during or was otherwise caused by his military service. 

Specifically, the examiner should opine as to whether any right knee disability is at least as likely as not caused by his service-connected left knee disability, to include whether any right knee disability is at least as likely as not caused by a fall that was the result of his left knee disability.   

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The examiner should also provide a complete disability picture of the Veteran's left knee.

4.  After the VA knee examination, the RO/AMC should provide an evaluation for the Veteran's service-connected left knee arthritis (a separate evaluation than the Veteran's left knee instability).

5.  After conducting any other development that is deemed necessary, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


